department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enciosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date date contact person uil code identification_number contact number fax number employer_identification_number legend state program state office medical practice dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were incorporated in as a nonprofit corporation under state law your articles of incorporation state that your purposes are to redesign healthcare delivery around the patient-centered medical home model thereby improving quality of healthcare while reducing healthcare cost your bylaws state that you are organized exclusively for charitable and educational_purposes more specifically to provide health and human services to adults and children you state that your mission is to create value for your members while redesigning the delivery of medical_care around the patient centered medical home pcmh model which may in time create opportunities for further integration with other organizations including independent groups of physician specialists hospitals pharmaceutical companies regional extension centers and entities that share similar interests in delivering accountable high quality and reduced cost medical_care as value-added opportunities become evident you will pursue integrating models of growth and transformation that serve your members sic independence focusing on the proliferation of private practice while providing supplemental support to address cost-effective operational responsibilities and services that will enhance their financial viability your members are medical practices that contract with you for your services also referred to as engaged practices you are not a membership_organization per se you state that your member services will include membership education and collaboration sharing of operating efficiencies and successfully implementing pcmh principles a forum to capitalize on economies of scale engaging products and services that enhance practice performance and increase the financial performance of member practices analytical technologies to assess member performance and provide opportunities to enhance billing practices while providing compliance and documentation standards that meet all regulatory requirements enhanced payments by payors for services provided by members and a fair sharing of cost savings realized by payors specifically o o o o o o o o o o conduct an initial overview assessment of each member's practice develop standards that meet ncqa requirements assisting members to level three certification while expanding operational compliance to meet government and payor expectations develop standards that meet ehr meaningful use criteria to meet government and payor expectations develop a best practices repository from existing members and other leading organizations develop the patient data accumulation repository within each member practice needed to conduct outcomes research develop data analysis relationships with research organizations interpreting relevant information for publication generate a publication outlining the successful delivery of health care using the pcmh model negotiate on behalf of the members’ insurance_companies for higher reimbursement using the principles of pcmh below negotiate on behalf of the members a sharing of the cost savings realized by payors rewarding members for the efforts negotiate with business and industry rewarding members for their cost- saving efforts your proposed activities to develop the pcmh concept also include recruiting medical practices setting clinical standards data collection and analysis staff training and practice to practice consultation your will use the data to provide feedback to your engaged medical practices to identify potential areas for improvement you state that you are organized and operated exclusively for the purpose of educating medical professionals in implementation and use of the medical home model to improve the quality of healthcare while reducing healthcare costs you also state that as you implement and spread medical home concepts into medical practices the resulting improvements in healthcare quality and reductions in healthcare costs will create a desirable network of engaged practices in order to achieve significant and permanent changes in america’s healthcare namely improved quality and reduced cost health insurers must recognize practices that provide such care and increase reimbursement to such practices to fund ongoing improvements once practices engaged by you demonstrate improved healthcare quality and reduced healthcare costs you will advertise these improvements to business and industry to attract greater interest from insurers other lines of business and patients as demand for medical_care by your engaged practices increases engaged practices can command better reimbursement additional resources and other funding sources although you state that you will contract with your members for your services it appears that you will provide such services for free you state that you hope to fund your activities solely through private state and federal grants you state that you are an outgrowth of state program which is overseen by state office you state that you intend to contract with medical practices participating in state program to continue developing the patient-centered medical home concept after state program ends however you do not have any direct relationship with state program you have not yet contracted with any medical practices participating in state program but you were created by individuals within practices who participate in state program for this purpose you have a close relationship with medical practice a taxable corporation although you did not disclose this information on your form_1023 application we attempted to contact you then reached the phone number of medical practice medical practice’s sole shareholder is married to your president who is also an employee of medical practice your president and two other medical practice employees comprise your board_of directors although your correspondence dated july space your correspondence dated september provides you with office space telephone fax internet office support and office supplies for no - charge but that you have no formal agreement with medical practice for_the_use_of such items medical practice is also a participant in state program states that your management activities will be conducted in rented office _ states that in fact medical practice law sec_501 describes a corporation organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that to be described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization is not organized exclusively for one or more exempt purposes if its articles of organization expressly empower it to carry on as more than an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be regarded as exempt if more than an insubstantial part of its activities further a non- exempt_purpose it engages primarily in activities that sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirements of this subsection an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes such purposes as relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science and lessening of the burdens of government a determination of whether an organization is lessening the burdens of government requires consideration of whether the organization’s activities are ones that a government unit considers to be its burden and whether such activities actually lessen that burden based on all the facts and circumstances see revrul_85_1 organization that assists a county’s law enforcement agencies in policing illegal narcotics traffic lessens burdens of government revrul_85_2 organization that provides legal counsel and training to volunteers who serve as guardians ad litum in a juvenile court dependency program lessens the burdens of government in addition the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a austin w scott and william f fratcher the law of trusts sec_368 sec_372 4th ed sec_1_501_c_3_-1 includes in the definition of educational activities the instruction or training of the individual for the purpose of improving or developing his capabilities and the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 states that a scientific_organization must be organized and operated in the public interest research is not synonymous with scientific and the nature of particular research depends on the purpose which it serves scientific research does not include activities incidental to commercial or industrial operations scientific research is treated as being carried on in the public interest if among other things the results of such research are made available to the pubic on a nondiscriminatory basis revrul_69_545 1969_2_cb_117 holds that a non-profit hospital that benefits a broad cross section of its community by having an open medical staff and a board_of trustees broadly representative of the community operating a full-time emergency room open to all regardless of ability to pay and otherwise admitting all patients able to pay either themselves or through third party payers such as private health insurance or government programs such as medicare may qualify as an organization described in sec_501 revrul_71_529 1971_2_cb_234 holds that a nonprofit organization that provides assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 by providing such services to its members the organization is performing an essential function for charitable organizations by performing this function for the organizations for a charge that is substantially below cost the organization is performing a charitable activity within the meaning of sec_501 revrul_72_369 1972_2_cb_245 holds that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 the organization enters into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the services consist of writing job descriptions and training manuals recruiting personnel constructing organizational charts and advising organizations on specific methods of operation these activities are designed for the individual needs of each client organization providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing the services at cost lacks the donative element necessary to establish this activity as charitable revrul_74_614 1974_2_cb_164 describes an organization that was created and controlled by tax-exempt colleges and universities the organization devised and operated a regional computer network to enable its member institutions including faculties and students to benefit from research and scientific information developed by other member institutions and the federal government it conducts an information clearinghouse responsive to the research needs of its member-users the computer network is not used for administrative matters such as class scheduling billing or processing applications the organization is supported by governmental grants contributions and membership dues the ruling concluded that the organization is advancing education revrul_76_455 1976_2_cb_150 involves a nonprofit that was organized to encourage and assist in the establishment of nonprofit regional health data systems to conduct scientific studies with regard to quality utilization and effectiveness of health care agencies to educate those involved in health care as to the deficiencies in the quality utilization and effectiveness of health care and health care agencies and to make proposals to remedy such deficiencies it provided all services to health care institutions government bodies and the general_public without charge the ruling concludes that the research and study are carried on to provide educational and scientific benefits to the general_public and therefore it qualifies for exemption under sec_501 revrul_77_69 1977_1_cb_143 describes an agency that was organized and operated pursuant to federal statute to establish and maintain a system of health planning and resource development aimed at providing adequate health care for a specified geographic area it was funded by federal grants and managed by government officials and members of the public the organization gathered and analyzed health data established health system plans and goals coordinated activities with professional standards review organizations reviewed and approved grant applications for federal funds and assisted states in reviewing health services capital expenditures the organization promoted the health of the residents of the area in which it functioned and met the requirements of lessening the burdens of government and therefore operated for charitable purposes under sec_501 revrul_80_287 1980_2_cb_185 provides that a nonprofit lawyer referral service does not qualify for exemption under sec_501 the organization aided persons who did not have an attorney by helping them select one in exchange for a nominal service charge any attorney who was a member of a local bar association could apply for placement on the referral list in exchange for an application fee because a substantial purpose of the organization was aiding the legal profession the organization was not organized or operated exclusively for charitable purposes even though its lawyer referral service did provide some public benefit its members include historical societies and libraries of colleges and revrul_81_29 1981_1_cb_329 describes an organization that otherwise qualified for exemption under sec_501 it assists academic research libraries and agencies and other library organizations in exchanging bibliographic information through a computer network the organization did not provide other services such as routine administrative services to its member libraries universities which are exempt under sec_501 and libraries of state and federal governmental agencies as well as non-exempt libraries of business entities the organization derives its income from each of its member libraries for the cost of computer time used plus service charges this ruling concluded that by making bibliographic information available to researchers the organization advances education within the meaning of sec_501 and sec_1_501_c_3_-1 the fact that the information is furnished to non-exempt libraries does not detract from the educational value of the information itself revrul_81_276 1981_2_cb_128 describes a professional standards review organization established pursuant to a federal statute to review health care practitioners’ and institutions’ provision of health care services and items for which payment is made under medicare and medicaid and determine whether the quality of services met professionally recognized standards of care the irs ruled that by taking on the government's burden of reviewing the quality of services provided under medicare and medicaid the organization lessened the burdens of government within the meaning of sec_1_501_c_3_-1 any benefit to members of ‘the medical profession from such activities was incidental to the benefit the organization provided in lessening the burdens of government therefore the organization qualified for exemption under sec_501 revrul_85_110 1985_2_cb_166 holds that the performance of diagnostic laboratory testing on referred specimens from private patients of hospital staff physicians by a hospital exempt under sec_501 is unrelated_trade_or_business if such services are otherwise available in the community in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 302_f2d_934 ct_cl cert_denied 372_us_976 described an organization that had a stated aim of teaching and disseminating economic knowledge published two semi-monthly periodicals available for subscription and provided investment advice services for a fee the court held that this organization did not qualify for exemption under sec_501 because its commercial purpose of selling investment advice was primary and not incidental to its educational purpose in 70_tc_352 the tax_court considered the qualification for exemption under sec_501 of an organization formed to provide consulting services for a fee to nonprofit and tax exempt_organizations in the areas of health and health delivery systems housing vocational skills and cooperative management in concluding that the organization did not qualify for exemption the court noted that t he critical inquiry is whether petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner factors such as the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose in 72_tc_687 afftd 625_f2d_804 cir the court held that while selling prescription pharmaceuticals to elderly persons at a discount promotes health the pharmacy did not qualify for recognition of exemption under sec_501 on that basis alone because the pharmacy operated for a substantial commercial purpose it did not qualify for exemption under sec_501 in washington research foundation v commissioner t c memo the tax_court held that an organization that facilitates transfer of technology from nonprofit organizations’ labs for public use through licensing arrangements with private industry did not qualify for exemption under sec_501 because the immediate benefit of its activities rebounds to private industry and the nonprofit research institutions and only indirectly to the general_public and because these activities are commercial in nature and not in direct furtherance of exempt purposes in 765_f2d_1387 9th cir affg t c memo the court in affirming the tax court's finding that it was unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officer stated t he critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in iit research institute v united_states cl_ct the claims_court determined that contracts between an organization and various federal government agencies or federal government contractors constituted scientific research within the meaning of sec_1 c - d because they involved the use of observation or experimentation to formulate or verify facts or natural laws could only have been performed by an individual with advanced scientific or technical expertise added to knowledge within a particular scientific field involved the application of mathematical reasoning and or involved attempts to systemize or classify a body of scientific knowledge by collecting information and presenting it in a useful form the claims_court also concluded that the term research as used in sec_1_501_c_3_-1 __ was intended to include not only fundamental research but also applied research such as testing and experimental construction and production cl_ct pincite in 92_tc_1053 the tax_court held that an organization that as its primary activity operated a school to train individuals for careers as political campaign professionals was not operated exclusively for exempt purposes as described in sec_501 because the school’s activities conferred impermissible private benefit the court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests living faith inc v commissioner f 2d cir involved an organization established by the seventh day adventist church to carry out its health ministry through operation of two vegetarian restaurants and health food stores the court sustained the irs's denial of tax exemption under sec_501 because the organization was operated for a substantial non-exempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 985_f2d_1210 cir the court held that a pre-paid health care organization that arranges for the provision of health care services only for its members benefits its members not the community as a whole under the community benefit standard the organization must benefit the community as a whole to be recognized as promoting health in the charitable sense of sec_501 325_f3d_1188 cir involved an operator of health maintenance organizations that served approximately one-quarter of utah’s residents and approximately one-half of its medicaid population the court held that the organization failed to meet the community benefit standard to qualify for exemption under sec_501 because its sole activity was arranging for health care services for its members in exchange for a fee the court said that providing health-care products or services to all in the community is necessary but not sufficient to meet the community benefit standard rather the organization must provide some additional benefit that likely would not be provided in the community but for the tax exemption and that this public benefit must be the primary purpose for which the organization operates analysis organizational_test organizations applying for exemption under sec_501 must be organized and operated exclusively for charitable educational and other purposes sec_4 c -1 b iii states that an organization is not organized exclusively for one or more exempt purposes if its articles of organization expressly empower it to carry on as more than an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes your articles of incorporation as filed with the state corporation authority in your state of incorporation specifically state that you are organized to r edesign healthcare delivery around the patient- centered medical home model thereby improving quality of healthcare while reducing healthcare cost redesigning healthcare delivery is not itself a charitable purpose within the meaning of sec_501 such activity could be conducted in a manner that would not further charitable purposes see ihc health_plans inc v commissioner supra although your bylaws mention you are organized for charitable and educational_purposes your articles of incorporation do not include any exempt_purpose therefore your organizational language does not sufficiently limit your permitted activities to charitable activities described in sec_501 and you do not meet the requirements of sec_1_501_c_3_-1 accordingly you fail the organizational_test operational_test to satisfy the operational_test under sec_1_501_c_3_-1 an organization must establish that it is operated exclusively for one or more exempt purposes an organization will be regarded as operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 under the operational_test the purpose towards which an organization’s activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization b s w group supra your activities are not directed toward one or more exempt purposes such as the promotion of health education or scientific purposes it engages primarily in activities promotion of health the promotion of health has long been recognized as a charitable purpose under common_law however not every activity that generally promotes health furthers exclusively charitable purposes under sec_501 for example selling prescription pharmaceuticals promotes health but pharmacies cannot qualify for recognition of exemption under sec_501 on that basis alone federation pharmacy services inc supra nor does a hospital primarily further a charitable purpose solely by offering health care services to the public in exchange for a fee see revrul_69_545 supra rather a hospital must be organized and operated primarily for the benefit of the community as evidenced by such factors as a board that represents the community operation of an emergency room provision of charity care medical training or medical_research for example a health_maintenance_organization that is operated primarily for the purpose of benefiting its paying subscribers does not qualify for exemption solely because the community also derives health benefits from its activities see geisinger health plan supra and ihc health_plans inc supra you do not provide healthcare services directly to patients unlike the hospital in revrul_69_945 your activities consist of gathering healthcare and business practice data from your engaged practices analyzing this data and making the results of your analysis available to your engaged practices through your consulting services in essence you are providing information so that the engaged practices can implement a more efficient business model save costs and negotiate with business and industry to reward your engaged practices for their cost-saving efforts furthermore these services directly and substantially benefit your engaged practices to the extent the general_public benefits from your activities these benefits are based on and derived from the manner in which the engaged practices choose to use the data they receive from you the healthcare provider performance data are merely information that your engaged practices may use to reduce the cost of providing healthcare thus to the extent the community may realize benefits from these data is similar to the benefits a community derives when healthcare providers use more effective and efficient medical_supplies equipment and current health information to diagnose illnesses and diseases and treat their patients the provision of such tools to healthcare providers generaily does not serve exclusively tax-exempt purposes as the court noted in ihc health_plans inc supra pincite in giving form to the community-benefit standard we stress that ‘not every activity that promotes health supports tax exemption under sec_501 for example selling prescription pharmaceuticals certainly promotes health but pharmacies cannot qualify for exemption under sec_501 on that basis alone ’ revrul_98_15 in other words engaging in an activity that promotes health standing alone offers an insufficient indicium of an organization's purpose numerous for-profit enterprises offer products or services that promote health in several revenue rulings the internal_revenue_service concluded that an organization was promoting health within the meaning of sec_501 even though it was not directly providing medical_care to patients because it improved the effectiveness of health care provided by others see revrul_77_69 supra and revrul_81_276 supra however the organizations in these revenue rulings were created pursuant to federal statutes and worked closely with the government to support its health care responsibilities you were not established pursuant to any federal statute and no government agency supports your activities although you state that you are an outgrowth of state program which is overseen by state office you do not have any direct relationship with state program you have not yet contracted with any medical practices participating in state program but you were created by individuals within practices who participate in state program for this purpose therefore although your activities may indirectly promote health in a general sense they do not primarily promote health in a charitable manner within the meaning of sec_501 and sec_1_501_c_3_-1 education furthering education is an exempt_purpose within the meaning of sec_501 see sec_1_501_c_3_-1 the regulations explain that the term educational in sec_501 includes the instruction of the public on subjects useful to the individual and beneficial to the community see sec_1_501_c_3_-1 you will be giving practice consultation information exclusively to your engaged practices you will not be providing educational_services to individuals or to the community you will not be informing individuals or the public on a topic to develop their capabilities within the meaning of sec_1_501_c_3_-1 in addition your activities will not constitute instructing the public on subjects that are beneficial to the community within the meaning of sec_1_501_c_3_-1 you are unlike the organization in revrul_74_614 supra because you are not controlled by tax-exempt educational organizations and you do not operate as a regional computer network which these organizations and their students and faculties can use to share research and scientific information also unlike the organization in revrul_74_614 supra you will provide administrative services to assess member performance and provide opportunities to enhance billing practices while providing compliance and documentation standards that meet all regulatory requirements therefore your primary activities do not further education within the meaning of sec_1 c - d scientific research the advancement of science is an exempt_purpose within the meaning of sec_501 see sec_1_501_c_3_-1 the term scientific as used in sec_501 includes the carrying on of scientific research in the public interest not all research or study is scientific for purposes of sec_1_501_c_3_-1 scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations although you expect to develop a patient data accumulation repository within each member practice needed to conduct outcomes research to share with your other engaged practices and will analyze these data extensively to develop performance data that you will distribute to your engaged practices these activities are not scientific in nature you will not be conducting any scientific studies similar to those conducted in revrul_76_455 supra where one of the organization's principal activities was to conduct scientific studies with regard to the quality utilization and effectiveness of health care agencies in this ruling the organization studied existing health care facilities determined methods and practices that would provide better medical services to the general_public and disseminated the results of such studies to the general_public unlike the organization in revrul_76_455 supra your activities involve the analysis of healthcare data to evaluate your engaged practices’ performance your activities do not resemble any of the characteristics of scientific research articulated in iit research institute v united_states supra rather your activities are beyond the testing or demonstration phase furthermore you will distribute the acquired performance data to your engaged practices but you have not established that you will disseminate these data to the general_public accordingly your activities do not constitute scientific research within the meaning of sec_1_501_c_3_-1 and in any event research is not your primary purpose substantial non-exempt purpose an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose see sec_1_501_c_3_-1 providing services of an ordinary commercial nature regardless of whether the undertaking is conducted on a nonprofit basis and is beneficial to the community does not further a charitable purpose unless the service directly accomplishes a tax-exempt purpose see revrul_80_287 supra the sale of health-related goods and services eg laboratory services pharmaceuticals hmo services consulting services does not exclusively further charitable purposes because such activities serve a substantial non-exempt commercial purpose see eg federation pharmacy services supra sale of pharmaceuticals to senior citizens was presumptively commercial because such activity was normally pursued by commercial enterprises revrul_85_110 supra exempt hospital’s provision of laboratory testing services to non-patients served non-charitable purposes washington research foundation supra facilitating transfer of technology from nonprofit_organizations to the public through licensing arrangements with for-profit companies is commercial in nature and american institute for economic research supra primary purpose of securities analysis publication was commercial you were founded by employees of medical practice which also covers your overhead costs including shared administrative staff you are managed by your board_of directors all of whom are employees of medical practice you will provide to medical practice and your other engaged practices services such as education to provide operating efficiencies for your engaged members’ business practices a forum to capitalize on economies of scale to engage products and services that enhance practice performance and increase the financial performance of member practices enhance billing practices enhance payments by payors for services provided by members and a ‘fair’ sharing of cost savings realized by payors develop a best practices repository and negotiate on behalf of your engaged practices with business and industry to reward your members for their cost-saving efforts thus your activities are not inherently charitable but are more like activities carried on by for- profit businesses a factor that supports the commercial nature of your activities see eg living faith inc supra organization's health food stores and restaurants were in competition with for-profit organizations and ihc health_plans supra health_plans resembled and competed with commercial insurance providers thus your primary activities are providing consulting services for the benefit of medical practice and your other for-profit engaged practices this is a commercial business and is a cooperative enterprise that primarily benefits your engaged practices therefore your activities serve a substantial non-exempt purpose under sec_1_501_c_3_-1 the provision of commercial services may serve primarily charitable purposes when those services are provided exclusively to tax-exempt organizations are an essential function of such organizations and are provided for a fee that is substantially below cost see revrul_71_529 an organization that provides assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 supra and revrul_72_369 an organization that provides managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 supra however you are not a membership_organization providing services exclusively to its member exempt_organizations rather you are a non- membership_organization providing services solely to non-affiliated non-exempt organizations any charitable or educational benefits the public may derive from your consulting services are merely incidental to your principal purpose of benefiting your engaged practices thus your activities do not primarily further an exempt_purpose therefore you are not operated exclusively for one more exempt_purpose under sec_501 see sec_1_501_c_3_-1 an organization will not be regarded as operated exclusively for one or more exempt purposes under sec_501 if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose better business bureau of washington d c inc supra private benefit organizations seeking exemption under sec_501 must be organized and operated exclusively for exempt purposes pursuant to sec_1_501_c_3_-1 an entity that is organized or operated to serve private rather than public interests cannot be recognized as operating exclusively for exempt purposes see sec_1_501_c_3_-1 and american campaign academy supra the tax_court explained that prohibited private benefits may include an advantage profit fruit privilege gain or interest see american campaign academy pincite in determining whether an organization’s activities confer an impermissible private benefit the court in american campaign academy supra looked to whether the beneficiaries of the organization's activities are also the parties who founded fund and direct the organization you state that although you have no direct relationship with state program you intend to contract with medical practices participating in state program after such program ends medical practice is a current participant in state program all of your officers and directors are employees of medical practice and your president is married to medical practice’s sole shareholder medical practice also provides you with office space telephone fax internet office support and office supplies for no charge and you have no formal agreement with medical practice for_the_use_of such items the activities of state program and by extension your proposed activities are presumably intended to promote the health of each engaged practice participants’ patients however not every activity that promotes health supports tax exemption under sec_501 an institution for the promotion of health is not a charitable institution if it is privately owned and is run for the profit of the owners 4a austin w scott and william f fratcher the law of trusts sec_372 ed see also restatement second of trusts as currently structured your activities are primarily beneficial to medical practice and your other engaged practices because you are focused on providing them with information that can be used in their private business activities for example your consulting activities seem focused on providing financial benefit to your engaged practices you state that as value-added opportunities become evident you will pursue integrating models of growth and transformation that serve your members sic independence focusing on the proliferation of private practice while providing supplemental support to address cost-effective operational responsibilities and services that will enhance their financial viability thus any benefit to the patients of your engaged practices is incidental relative to the private benefit to your engaged medical practices in addition your board_of directors is composed of only three persons all employees of medical practice the fact that your board lacks public participation of any kind indicates that you are operated for the benefit of your directors and medical practice rather than the public because your operations substantially benefit your directors and medical practice you have not demonstrated that your operations serve a public rather than a private interest as required under sec_1_501_c_3_-1 see also better business bureau of washington d c inc supra and church by mail inc supra inurement organizations seeking exemption under sec_501 are also subject_to the inurement provision contained in sec_1_501_c_3_-1 which states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or it part to the benefit of private shareholders or individuals often referred to as insiders the inurement proscription applies to persons who because of their particular relationship with an organization have an opportunity to control or influence its activities the owner and employees of medical practice are insiders because they are in a position to have control_over your activities through participation in and influence over the board_of directors and your activities your primary purpose is providing training consulting and cost-saving programs for your engaged medical practices including medical practice you will provide such services for no charge to medical practice a commercial business this transfer of your financial resources to the owner of medical practice is in violation of the inurement proscription and is also sufficient to defeat exemption under sec_501 conclusion we have concluded that you are not organized and operated exclusively for charitable purposes under sec_501 in addition your activities violate the prohibition against private benefit under sec_1_501_c_3_-1 and the prohibition against private_inurement under sec_1 c - c therefore we cannot recognize you as an exempt_organization under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration unaer penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice before the rs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
